



Exhibit 10.15




NEXTERA ENERGY PARTNERS, LP


COMPENSATION SUMMARY FOR INDEPENDENT NON-EMPLOYEE DIRECTOR OF


NEXTERA ENERGY PARTNERS GP, INC.
(Effective January 1, 2017)


Annual Retainer
    (payable quarterly)
$60,000
 
 
Committee Chair retainer (annual)
    (payable quarterly)
$15,000
 
 
Annual grant of restricted common units
     (under 2014 Long-Term Incentive Plan)
That number of common units determined by dividing $110,000 by closing price of
NextEra Energy Partners, LP common units on effective date of grant (rounded up
to the nearest 10 common units)
 
 
Miscellaneous
Travel and Accident Insurance (including spouse coverage)






